

EXHIBIT 10(q)


Notice of Grant of Restricted Stock Units Award Agreement


 
 



   
 
 
Employee
RSU Number:                  0003729
McAlister C. Marshall  
Plan:                                   2005
   
 
 



 
Effective September 15, 2008, you have been granted an award of 4,341 restricted
stock units.  The value of this award is $300,006.51 (4,341 * $69.11 =
$300,006.51).


Each restricted stock unit represents a right to a future payment equal to one
share of The Brink’s Company common stock.  Such payment will be in shares of
The Brink’s Company common stock.


Subject to your continued employment as of the relevant vesting date (unless
otherwise provided under the terms and conditions of the Plan or this Award
Agreement) you shall be entitled to receive (and the Company shall deliver to
you) within 75 days following the relevant vesting date set forth below, the
number of Shares underlying this award scheduled to vest as of such date as set
forth below:


Shares
Vesting
1,447
September 15, 2009
1,447
September 15, 2010
1,447
September 15, 2011



Additional terms and conditions applying to this grant are contained on pages
two through four of this Award Agreement and the Plan.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Plan.



--------------------------------------------------------------------------------


By your signature and the authorized Company signature below and on page four of
this Award Agreement, you and the Company agree that this award is granted under
and governed by the terms and conditions of The Brink’s Company 2005 Equity
Incentive Plan as amended, as well as this Award Agreement, all of which are
incorporated as a part of this document.



--------------------------------------------------------------------------------




/s/ Frank T. Lennon
 
9-16-08
The Brink’s Company
 
Date
           
/s/ McAlister C. Marshall, II
 
9/17/08
Employee
 
Date

 
 
 
Page 1 (Company Copy)

--------------------------------------------------------------------------------




Restricted Stock Units Award Agreement


AWARD AGREEMENT dated as of September 15, 2008 between The Brink’s Company, a
Virginia corporation (the “Company”), the employee identified on page one of
this Award Agreement (the “Employee”), an employee of the Company or of a
subsidiary of the Company.


By resolution dated on the date of this Award Agreement, the Compensation and
Benefits Committee (the “Committee”) of the Company’s Board of Directors, acting
pursuant to The Brink’s Company 2005 Equity Incentive Plan as amended (the
“Plan”), a copy of which Plan has heretofore been furnished to the Employee (who
hereby acknowledges receipt), as a matter of separate inducement and agreement
in connection with the employment of the Employee by the Company or any of its
subsidiaries, and not in lieu of any salary or other compensation for the
Employee’s services, granted to the Employee a restricted stock unit award as
set forth on page one of this Award Agreement.


Accordingly, the parties hereto agree as follows:


1.  Subject to all the terms and conditions of the Plan, the Employee is granted
the restricted stock unit award (the “Award”) as set forth on page one of this
Award Agreement.


2.  Subject to the Employee’s continued employment as of the relevant vesting
date (unless otherwise provided under the terms and conditions of the Plan or
this Award Agreement), the Employee shall be entitled to receive (and the
Company shall deliver to the Employee) within 75 days following the relevant
vesting date set forth on page one of this Award Agreement (or, if applicable,
within 75 days following the vesting date set forth in paragraph 4(a) of this
Award Agreement), the number of Shares underlying this Award scheduled to vest
on such date as set forth on page one (or paragraph 4(a)) of this Award
Agreement.


3.  If a cash dividend is paid on a Share while the Award remains outstanding,
the Employee shall be entitled to receive at the time such cash dividend is paid
(subject to the Employee’s continued employment as of the relevant dividend
payment date), a cash payment in an amount equivalent to the cash dividend on a
Share with respect to each Share covered by the outstanding Award.  If the
Employee incurs a termination of employment prior to the payment of Shares
underlying the Employee’s vested portion of the Award but subsequent to the
applicable vesting date, as set forth on page one of this Award Agreement, the
Employee shall be entitled to receive with respect to each Share underlying the
vested portion of the Award a cash payment in amount equivalent to a cash
dividend on a Share regardless of whether the Employee continues to be employed
as of the relevant dividend payment date.  Notwithstanding the foregoing, if (i)
the Company consummates a spin-off transaction of Brink’s Home Security (a “BHS
Spin-

 
Page 2 (Company Copy)

--------------------------------------------------------------------------------

 

Off Transaction”) while the Award remains outstanding and (ii) the BHS Spin-Off
Transaction is achieved by means of a dividend or other distribution with
respect to a Share, the Employee shall not be entitled to receive a cash (or
stock) payment in an amount equivalent to such dividend or distribution on
Shares covered by the outstanding Award.  However, in the event of a BHS
Spin-Off Transaction and in lieu of a dividend equivalent payment with respect
to each Share covered by the outstanding Award, the Committee shall equitably
adjust in accordance with Section 5(d) of the Plan the number of restricted
stock units subject to the outstanding Award at the time of the BHS Spin-Off
Transaction.


4.      Notwithstanding the terms of the Plan, if the Employee shall cease to be
an employee of the Company or an Affiliate:


(a) if termination of employment is by reason of the Employee’s death or
permanent and total disability, the outstanding Award shall fully vest and
become payable (subject to paragraph 2 above) as of the date of such termination
of employment;
 
(b) if termination of employment is by reason other than as provided in
paragraph 4(a) above, the outstanding Award shall be canceled as of such
termination of employment and shall have no further force or effect.
 
5.  The Shares underlying the Award, until and unless delivered to the Employee,
do not represent an equity interest in the Company and carry no voting
rights.  The Employee will not have any rights of a shareholder with respect to
the Shares underlying the Award until the Shares have been delivered to the
Employee.


6.  In accordance with Section 14(b) of the Plan, the Committee may in its sole
discretion withhold from the payment to the Employee hereunder a sufficient
amount to provide for the payment of any taxes required to be withheld by
federal, state or local law with respect to income resulting from such payment.


7.  The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.


8.  All other provisions contained in the Plan as in effect on the date of this
Award Agreement are incorporated in this Award Agreement by reference.  The
Board of Directors of the Company or the Committee thereof may amend the Plan at
any time, provided that if such amendment shall adversely affect the rights of a
holder of an Award with respect to a previously granted Award, the Award
holder’s consent shall be required except to the extent any such amendment is
made to comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations.  This Award Agreement may at any time
be amended by mutual agreement of the Committee of the Board of Directors (or a
designee thereof) and the holder of the Award.  Prior to a

 
Page 3  (Company Copy)

--------------------------------------------------------------------------------

 

Change in Control of the Company, this Award Agreement may be amended by the
Company, and upon written notice by the Company, given by registered or
certified mail, to the holder of the Award of any such amendment of this Award
Agreement or of any amendment of the Plan adopted prior to such a Change in
Control, this Award Agreement shall be deemed to incorporate the amendment to
this Award Agreement or to the Plan specified in such notice, unless such holder
shall, within 30 days of the giving of such notice by the Company, give written
notice to the Company that such amendment is not accepted by such holder, in
which case the terms of this Award Agreement shall remain unchanged.  Subject to
any applicable provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board of Directors of the Company shall be final, conclusive and binding on the
Company and the holder of the Award.


9.  All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.


10.  This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee.





 
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.




 
/s/ Frank T. Lennon
 
9-16-08
 
The Brink’s Company
 
Date
                 
/s/ McAlister C. Marshall, II
 
9/17/08
 
Employee
 
Date
         
 
 
 Street address, City, State & ZIP
 
 




 
Page 4  (Company Copy)

--------------------------------------------------------------------------------

 
